Citation Nr: 1749957	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  15-08 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for tinea pedis, claimed as a bilateral foot disorder, other than left little toe fracture residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1956 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the RO in Albuquerque, New Mexico, which denied service connection for a bilateral foot disorder, other than the service- connected left little toe fracture residuals.  

In September 2016, the Board remanded the matter to the RO for further development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board's September 2016 remand directives instructed the RO to obtain a VA addendum opinion regarding the issue of service connection for a bilateral foot disorder.  Accordingly, in November 2016, the requested VA addendum opinion was provided and associated with the claims file.  As such, the Board finds that the September 2016 Board remand directives were complied with, and the matter has been properly returned to the Board for appellate consideration.  

The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2017).


FINDINGS OF FACT

1.	The Veteran was diagnosed with and treated for tinea pedis during service.

2.	Symptoms of tinea pedis have recurred since service.

3.	The currently diagnosed tinea pedis had its onset during service and continued after service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinea pedis are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  As the instant decision grants service connection for tinea pedis, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for Tinea Pedis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran is currently diagnosed with tinea pedis which is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that a bilateral foot disorder, described as a fungal infection of the feet, is the result of working at a gas station during military service that was constantly contaminated with gasoline spills.  The Veteran asserts seeking treatment and being hospitalized for foot problems during service.  The Veteran reports continued problems with fungal infections of the feet since separation from service.  See December 2012 Notice of Disagreement; February 2015 Statement.  Further, the Veteran asserts that he does not see a doctor for fungal infections in the feet and uses various over the counter medication to control and treat the symptoms.  See May 2016 VA examination report.

After a review of all the evidence of record, both lay and medical, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran had the onset of symptoms of tinea pedis in service that continued since service separation, that is, whether tinea pedis was directly "incurred in" service.  The Veteran was diagnosed and treated for tinea pedis during active service.  Service treatment records reflect the Veteran was diagnosed and treated multiple times for tinea pedis in 1959, 1962, 1967, and 1968.  In November 1967, the Veteran was also hospitalized for approximately two weeks for intensive therapy of severe tinea pedis.  Subsequently, a January 1968 service treatment record shows the Veteran's foot condition had been improving, with instructions to continue treatment using a topical ointment twice a day.  A January 1970 service treatment record reflects the Veteran complained of a fungal infection affecting the toes, but no further notes regarding diagnosis or treatment were recorded.

Next, the Board finds that the evidence is at least in equipoise on the question of whether tinea pedis symptoms have continued since service and have been attributed to the currently diagnosed tinea pedis and onychomycosis.  The Veteran has competently reported that the tinea pedis symptoms continued to recur after service, and tinea pedis is a condition capable of lay diagnosis.  McCartt v. West, 
12 Vet. App. 164, 167 (1999) (implying that a veteran's report of skin disorder of boils, blotches, rash, soreness, and itching that was chronic in service and continuous since service may be the type of condition lending itself to lay observation and satisfy the nexus requirement).  The account of tinea pedis since service, and the Veteran's self-treatment of the same, is consistent with other evidence of record, so is credible, and of significant probative value.

An October 2010 VA treatment record reflects the Veteran was seen for a follow up podiatry consultation for prior complaints of left plantar fascial pain.  The Veteran's toenails were noted to be discolored distally on both feet and an antifungal cream was prescribed for treatment, which was later diagnosed as onychomycosis during an October 2011 VA examination.  

When the Veteran sought treatment from a VA primary care physician in October 2011 for unrelated ailments, the diagnosis was athlete's foot  between the toes (tinea pedis), and the Veteran reported a history of athlete's foot since active service and attributed the disorder to exposure to gasoline compounds.  Statements made for treatment purposes are particularly trustworthy because the patient has an incentive to report accurately the history of symptoms in order to receive proper care; therefore, the October 2011 statement, which is consistent with the more recent account of recurrent tinea pedis symptoms since service, is credible and of significant probative value.  Moreover, the October 2010 and October 2011 VA treatment records are consistent with the Veteran's assertions that he does not seek medical treatment for the recurrent fungal infections in the feet, and show that symptoms of onychomycosis and tinea pedis were only incidentally observed when the Veteran sought treatment for other ailments.

As discussed above, a VA addendum opinion was provided in November 2016 pursuant to the Board's September 2016 remand directives.  The November 2016 VA examiner opined that it is less likely than not that the Veteran currently has a diagnosis for a bilateral foot disorder described as athlete's foot and onychomycosis; however, the October 2010 and October 2011 VA treatment records and October 2011 VA examination report discussed above reflect diagnoses and treatment for onychomycosis and tinea pedis.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  

In providing a rationale for the opinion, the November 2016 VA examiner ignored the post-service VA treatment records and VA examination reports reflecting the Veteran was diagnosed and treated for onychomycosis and tinea pedis in 2010, 2011, and 2015, and did not address the Veteran's assertions that fungal infections in the feet were episodic and reoccurring since service separation.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) (recognizing that skin disorders such as tinea pedis cycle through "active" and "inactive" stages).  Instead, the November 2016 VA examiner stated that the condition the Veteran described was not consistent with symptoms of a fungal infection of the feet and speculated that the Veteran may have a rash related to the contact allergy diagnosed by a dermatologist during service.  

Regarding the probative value of the November 2016 VA opinion, it is unclear which medical record the VA examiner was citing that contained the Veteran's description of the bilateral foot disorder that was found to be inconsistent with symptoms of a fungal infection of the feet.  Further, the November 2016 VA examiner did not provide an opinion as to whether the Veteran's current bilateral foot disorder might be related to the referenced contact allergy diagnosed during service.  Because the November 2016 VA examiner relied on an inaccurate factual premise that the Veteran is not currently diagnosed with a bilateral foot disorder, and also did not address the Veteran's account of continued symptoms of tinea pedis since service separation, the Board finds that the November 2016 VA addendum opinion is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  

In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for direct service connection for tinea pedis, to include onychomycosis, under 38 C.F.R. § 3.303(d) have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease).   


ORDER

Service connection for tinea pedis, to include onychomycosis, is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


